United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                    _____________

                                    No. 96-3243
                                   _____________

United States of America,                *
                                         *
      Plaintiff - Appellee,              *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Missouri.
Norman Ray Woodall,                      *
                                         *
      Defendant - Appellant.             *
                                   _____________

                                 Submitted: April 17, 1997
                                     Filed: July 25, 1997
                                  _____________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           _____________

LOKEN, Circuit Judge.

       In this 28 U.S.C. § 2255 proceeding, Norman Ray Woodall seeks relief from the
fifteen-year sentence imposed under 18 U.S.C. § 924(e) following his conviction for
violating § 922(g)(1), which prohibits felons from possessing firearms. The prior
procedural history is set forth in Woodall v. United States, 72 F.3d 77 (8th Cir. 1995).
Following our remand, the district court1 concluded that Woodall has at least three
qualifying predicate offenses and again imposed the fifteen-year sentence mandated by
§ 924(e). Woodall appeals, arguing that six Texas burglary convictions are not


      1
        The HONORABLE GEORGE F. GUNN, JR., United States District Judge
for the Eastern District of Missouri.
predicate offenses because they qualify for the “civil rights restored” exclusion in
§ 921(a)(20), or alternatively, that § 924(e) as here applied violates his Fifth
Amendment right to equal protection because it arbitrarily classifies violators based
upon differing state laws. We affirm.

      Section 924(e)(1)’s mandatory sentence applies to § 922(g) violators who have
three prior convictions for “a violent felony or a serious drug offense.” Woodall
concedes that the burglaries in question were violent felonies under § 924(e)(2)(B)(ii),
as construed in Taylor v. United States, 495 U.S. 575, 602 (1990). However, Woodall
argues that his Texas burglary convictions are excluded as predicate violent felony
offenses under the following portion of § 921(a)(20):

      Any conviction . . . for which a person has . . . had [his] civil rights
      restored shall not be considered a conviction for purposes of this chapter,
      unless such . . . restoration of civil rights expressly provides that the
      person may not ship, transport, possess, or receive firearms.

Woodall argues that his right to possess a firearm has been restored under Texas law
and therefore his burglary convictions are not § 924(e) predicate offenses. This is a
question of state law that we review de novo. See United States v. Dockter, 58 F.3d
1284, 1289-90 (8th Cir. 1995), cert. denied, 116 S. Ct. 932 (1996).

       The fatal flaw in Woodall’s argument is its exclusive focus on his right to
possess a firearm under Texas law, whereas § 921(a)(20) explicitly instructs us to focus
first on whether he has had “civil rights restored.” As we explained in Presley v.
United States, 851 F.2d 1052, 1053 (8th Cir. 1988), the statute’s focus on “civil rights”
requires examination of a broad range of legal disabilities imposed on convicted felons
to see whether a particular State substantially restores those rights when a felon is
discharged from prison. Only if the State has generally restored civil rights -- either by
statute or by the terms of a prison discharge -- do we look at whether the State
nonetheless prohibits the possession of firearms, in which case the § 921(a)(20)

                                           -2-
exclusion does not apply and the prior violent felony conviction remains a § 924(e)
predicate offense.2 In other words, as the Fifth Circuit explained in United States v.
Thomas, 991 F.2d 206, 214-15 (5th Cir.), cert. denied, 510 U.S. 1014 (1993), “[t]he
isolated right to possess firearms, in the absence of restoration of such core civil rights
as well, does not immunize convicted felons from [the § 924(e) sentence
enhancement].”

       Woodall relies on language in prior Eighth Circuit cases that focused primarily
on the defendant’s right to possess firearms under the applicable state law. However,
those cases involved prior convictions in Minnesota and Iowa, States which have
enacted statutes broadly restoring civil rights upon discharge from prison. Thus, the
fighting issue in those cases was whether the State had also restored the discharged
felon’s right to possess firearms.3 Here, we must construe Texas law, which like the
Missouri law at issue in Presley has no statute generally restoring civil rights, as the
Supreme Court noted in Beecham v. United States, 511 U.S. 368, 373 (1994).



      2
        The Senate Judiciary Committee Report explained that the firearms
exception was added to the § 921(a)(20) exclusion to give States flexibility in cases
where the restoration of civil rights was “based upon considerations not relating to
fitness to own a firearm.” S. REP. NO. 97-476, at 12 (1982), quoted in United States
v. Cassidy, 899 F.2d 543, 548 (6th Cir. 1990).
      3
         See United States v. Wind, 986 F.2d 1248, 1250-51 (8th Cir. 1993)
(Minnesota law); Bell v. United States, 970 F.2d 428, 429-30 (8th Cir. 1992)
(Iowa); United States v. Ellis, 949 F.2d 952, 954 (8th Cir. 1991) (Minnesota);
United States v. Davis, 936 F.2d 352, 356 (8th Cir. 1991) (Minnesota), cert. denied,
503 U.S. 908 (1992); United States v. Traxel, 914 F.2d 119, 123 (8th Cir. 1990)
(Minnesota). See also Dockter, 58 F.3d at 1289-91, where we assumed that other
civil rights had been restored under North Dakota law but upheld the § 924(e)
enhancement because the right to possess firearms had not, and Davis v. United
States, 972 F.2d 227, 231 (8th Cir. 1992), cert. denied, 507 U.S. 950 (1993),
construing Nebraska law.

                                           -3-
        That leaves us with the question Woodall has not addressed -- whether Texas has
substantially restored his “civil rights.” Texas has no statute that broadly restores civil
rights upon discharge from prison. A State may also restore civil rights piecemeal. See
Presley, 851 F.2d at 1053. Our sister circuits agree that the three key civil rights for
this purpose are the right to vote, the right to hold public office, and the right to sit on
a jury. See United States v. Caron, 77 F.3d 1, 2 (1st Cir. 1996) (en banc); United
States v. McKinley, 23 F.3d 181, 183-84 (7th Cir. 1994); United States v. Essig, 10
F.3d 968, 975-76 (3d Cir. 1993); United States v. Gomez, 911 F.2d 219, 221 (9th Cir.
1990); Cassidy, 899 F.2d at 549. Applying this standard, the Fifth Circuit surveyed the
laws of Texas piecemeal in Thomas -- a task at which that court has far more
experience than do we -- and concluded “that Texas does not restore to any felon,
whether violent or non-violent, the three civil rights considered key.” 991 F.2d at 214.
The Tenth Circuit subsequently surveyed Texas law in applying § 921(a)(20) in United
States v. Maines, 20 F.3d 1102 (10th Cir. 1994). It noted that convicted felons may
vote two years after receiving a certificate of discharge, see TEX. ELEC. CODE ANN. §
11.002(4) (A) (West 1986), but agreed with Thomas that key civil rights are not
otherwise restored. Id. at 1104. We have examined the Texas statutes cited in Thomas
and Maines and agree with those courts that Texas has not by statute substantially
restored the civil rights of a discharged felon such as Woodall. As Woodall has not
presented a prison discharge certificate purporting to restore those key civil rights, the
district court properly counted his prior burglary convictions in imposing the § 924(e)
sentence enhancement.

       Woodall also argues that his fifteen-year sentence under § 924(e) violates his
Fifth Amendment right to equal protection of the law because the statute “creates a
sentencing scheme whereby the length of sentence is determined by whether or not a
defendant is fortunate enough to have committed his . . . prior offenses in a state which
restores civil rights to convicted felons.” This same attack on § 924(e) was rejected
in United States v. Phelps, 17 F.3d 1334, 1342-45 (10th Cir.), cert. denied, 513 U.S.
844 (1994), and in United States v. Bregnard, 951 F.2d 457, 461 (1st Cir. 1991), cert.

                                            -4-
denied, 504 U.S. 973 (1992). The same challenge to a predecessor statute was rejected
in United States v. Houston, 547 F.2d 104, 107 (9th Cir. 1976), and in United States
v. Burton, 475 F.2d 469, 471 (8th Cir.), cert. denied, 414 U.S. 835 (1973). We agree
with those decisions.

      The judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-